Title: To George Washington from Major General John Sullivan, 6 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General.
            Head Qrs Providence Augt 6 1778.
          
          I have the honor to inform your Excellency that some time since three of the enemy’s
            frigates quited their former stations—sailed to the North end of Rhode-Island and
            anchored between Dyers Island and Bristal ferry—Count d’Estaign on the 4 Inst. meditated
            an attack upon them, and on the 5th issued orders that two of his ships should turn the
            North end of Connanicut Island and give them battle. These orders they proceeded to
            comply with, but on their approach, the English frigates were set fire to, abandoned,
            and entirely consumed, without making use of any means of defence, or shewing the least
            appearance of resistance. Their names & force have not yet been ascertained, but
            when known, shall be transmitted to your Excellency.
          I am sorry to inform your Excelly that the motions of the militia are excedingly
            tardy—I have been but inconsiderably reinforced by the militia of Connecticut—nor do I
            expect much from them—Those of New Hampshire & Massachusetts I am informed are
            on their march and have reason to expect them by saturday next. Your Excy may rest assured that I shall make every previously
            necessary preparation for their reception, so that no time be lost between their arrival
            and the immediate execution of our intended invasion. I have the honor to be &c.
            &c.
          
            John Sullivan
          
          
            P.S. I have this moment learned from certain intelligence that four frigates
              and one tender were destroyed.
          
        